Citation Nr: 0426469	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  96-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right knee meniscectomy.

2.  Entitlement to a compensable evaluation for residuals of 
a left knee meniscectomy.

3.  Entitlement to service connection for psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1969 to April 1972, from April 1973 to March 1976, 
and from August 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2001.

In March 1995, the RO also denied service connection for 
post-traumatic stress disorder (PTSD).  Although the veteran 
also perfected an appeal with respect to that issue, he 
subsequently withdrew the issue from appellate status at the 
June 2001 hearing.

The issues on appeal were before the Board in February 2002, 
when the Board conducted further evidentiary development 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The Board thereafter denied the issues in a March 2003 
decision.  On December 23, 2003, the United States Court of 
Appeals for Veterans Claims (the "Court") granted a Joint 
Motion to vacate the Board's March 2003 decision.  The claims 
are back before the Board for readjudication consistent with 
the Joint Motion. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In February 2002, the Board undertook evidentiary development 
pursuant to authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002).  As a result of this development, additional medical 
records and a report of a May 2002 VA examination were 
associated with the claims file.  In March 2003, the Board 
promulgated a decision which incorporated the evidence 
obtained as part of the development ordered in February 2002.  
The veteran appealed the March 2003 decision to the Court.  
In December 2003, a Joint Motion was granted which directed 
that the Board's March 2003 decision be vacated, in part, 
based on a decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) which held that 38 
C.F.R. § 19.9(a)(2) was invalid because it permitted the 
Board to consider additional evidence without having to 
return the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver, an appellant has no means to obtain one 
review on appeal to the Secretary as provided by 38 U.S.C.A. 
§ 7104(a) (West 2002) because the Board is the only appellate 
tribunal under the Secretary.  Consequently, the issues on 
appeal must be remanded back to the RO for initial 
consideration of the evidence obtained by Board.  

The Board further notes that the December 2003 Joint Motion 
directed that the veteran be examined by an orthopedist to 
determine, more precisely, the degree of additional range of 
motion loss in his knees which is due to pain on use or 
during flares.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA joints 
examination for the purpose of 
determining the current severity of the 
service-connected residuals of left and 
right meniscectomies.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should clearly 
report the range of motion of the knees 
in degrees.  The examiner should also 
clearly report whether there is any 
lateral instability or recurrent 
subluxation and, if so, to what degree 
(slight, moderate or severe).  The 
examiner should also report any 
additional functional loss (in degrees if 
possible) due to pain, weakness, fatigue 
or incoordination, including during 
flare-ups.    

2.  After completion of the above, the RO 
should review the expanded record (to 
specifically include all evidence made of 
record since the most recent supplemental 
statement of the case) and determine if 
the benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



